DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application JP2017-227377, filed on 11/28/2017 in the Japan Intellectual Property Office. 

Claim Interpretations
4.	 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
“a control unit configured to control presentation of a response to a first utterance by a user on a basis of content of a second utterance that is temporally later than the first utterance.” in Claim 1.   
 	“an execution unit configured to execute predetermined processing according to the request of the user,” in Claim 18.
	“a voice recognition unit configured to perform voice recognition processing on a basis of voice data of an utterance of the user; and 
 	a semantic analysis unit configured to perform semantic analysis processing on a basis of a result of voice recognition obtained in the voice recognition processing.” in Claim 19.  
  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor executing each portion of software code to structurally act as each of the “unit” in the claim inventions as noted in paragraph [0032 and 0034] of the originally filed specification. Paragraph [0242] discloses “the processing performed by the computer according to the program also includes processing executed in parallel or individual (for example, parallel processing or processing by an object). Furthermore, the program may be processed by one computer (processor) or distributed in and processed by a plurality of computers.” Thus, each of the units in claims 1, 18 and 19 is interpreted as the computer processor. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a series of arts for presenting a response to a first utterance from a user based on content of a second utterance that is temporally later than the first utterance. 
Claim 1 recites limitations of 
“1. An information processing device comprising: 
 	a control unit configured to control presentation of a response to a first utterance by a user on a basis of content of a second utterance that is temporally later than the first utterance.”
	The independent Claim 20 recite substantially the same concept but do so in the context of a device and a method. 
	More specifically, the underlying abstract idea revolved around what happen once a person listens to a first utterance of a user, and presents a response to the first utterance based on the second utterance from the user. For example, the first utterance from the child is “Record the program on Channel 11” and the second utterance from the same child is “KIDS program, please!” So, the mother would record the KIDS program on Channel 11 for her child. Claims 1, 18, 19 recites the additional limitation of  “a control unit,” “an execution unit,” “a voice recognition unit,” and “a semantic analysis unit”. These units is/are interpreted as a processor as noted in section 5 above. The additional element(s) or combination of elements such as a circuitry, at least one processor, a non-transitory computer-readable medium in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device other than presents a response to the first utterance based on the second utterance from the user. The mere recitation of “a processor, a memory storing code executable by the processor, a program product comprising a computer readable storage medium that stores code executable by a processor” and/or the like is akin of adding the word “apply it” with a computer in conjunction with the abstract idea. 
	The dependent claims further do not remedy the issues noted above. More specifically, Claim 2 recites presents the response based on the relationship between the first utterance and the second utterance. That is human activity of keep listening to the user to determine if the user maintains the request, slightly modifies the request or changes the request. Claim 3 applies for the case if the user maintains the request. Claim 4 applies for the case if the user slightly modifies the request. Claim 5 applies for the case if the user changes the request. Claim 6 presents one response for the first utterance and one response for the second utterance if the user makes the two different requests, so the human responses the user’s requests separately. Claim 7 presents one response for the request toward the human and ignore the request which is not toward the human. Claim 8 recites the human activity which is presenting the response to only the first request. Claim 9 recites the human activity which is presenting both responses to the both requests. Claim 10 recites the human activity which is presenting the second response after completing the first response. Claim 11 recites the human activity which is the different users could ask different questions. Claim 12 recites the human activity which is present the response based on the characteristic of the person makes a request. Claim 13 recites the human activity which is interpreting the intention of the user based on the past activity if the user makes the conflict request. Claim 14 recites the human activity which is presenting the response on the first presentation unit or the second presentation unit. Claim 15 recites the human activity which is presenting the responses on the same device or the different devices. Claim 16 merely indicates the types of outputting of the responses. Claim 17 recites the human activity which is set the predetermined time period between the first utterance and the second utterance. Claim 18 merely set predetermining processing according to the request of the user. Claim 19 recites the human activity which is converting the speech to text and interpreting the converted text. 
 	The invention at issue relates similarly to the court case of Electronic Power Group. In the court case, the claims specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract idea. Similarly, the claims in the instant case relate to presenting a response to the first utterance based on the second utterance from the user. 
For at least the supra provided reasons, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-4, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Iwata et al. (US 2018/0307765 A1.)

	With respect to Claim 1, Iwata et al. disclose 
 	An information processing device comprising: 
 	a control unit (Iwata et al. [0076] Note that the interactive systems 100 and 200 of the first and second embodiments may be achieved using, for example, a conventional computer device as a basis hardware device...are executed by a processor mounted in the computer device), configured to control presentation of a response to a first utterance by a user on a basis of content of a second utterance that is temporally later than the first utterance (Iwata et al. Fig. 5 User: I want to buy a bag. User: Women’s bag. Interactive System: 20 shops have women’s bags. Examiner notes that the response from the interactive system “20 shops have women’s bags” is the response to the first utterance by the user “I want to buy a bag” on the basis of content of the second utterance that is temporally later than the first utterance “Women’s bag.”)

	With respect to Claim 2, Iwata et al. disclose 
 	wherein, 
 	the control unit presents, as the response, a result of execution based on a request of the user, the request being specified by a relationship between content of the first utterance and the content of the second utterance (Iwata et al. Fig. 5 User: I want to buy a bag. User: Women’s bag. Interactive System: 20 shops have women’s bags.)

 	With respect to Claim 3, Iwata et al. disclose
 	wherein, 
 	in a case where an intention of the first utterance and an intention of the second utterance are substantially same, the control unit presents a result of execution based on a request obtained by integrating the intention of the first utterance and the intention of the second utterance (Iwata et al. Fig. 5 User: I want to buy a bag. User: Women’s bag. Interactive System: 20 shops have women’s bags. The response “20 shops have women’s bag” is generated by integrating the intention of the first utterance and the intention of the second utterance.)

 	With respect to Claim 4, Iwata et al. disclose
 	wherein, 
 	in a case where addition to the content of the first utterance has been made according to the content of the second utterance, the control unit presents a result of execution based on a request obtained by adding the content of the second utterance to the content of the first utterance (Iwata et al. Fig. 5 User: I want to buy a bag. User: Women’s bag. Interactive System: 20 shops have women’s bags. The response “20 shops have women’s bag” is generated by adding the content of the second utterance to the content of the first utterance.)
	
	With respect to Claim 14, Iwata et al. disclose 	
 	wherein 
 	the control unit presents the result of execution by at least one presentation unit of a first presentation unit (Iwata et al. [0052] a list of shops is displayed in the graphical user interface when the candidates matching the condition are presented) or a second presentation unit (Iwata et al. [0033] a natural language may be presented to the user in speech through speech synthesis of the natural language.) 

With respect to Claim 15, Iwata disclose 
 	wherein 
 	the first presentation unit and the second presentation unit are provided in a same device or in different devices (Iwata et al. [0052] a list of shops is displayed in the graphical user interface when the candidates matching the condition are presented, [0033] a natural language may be presented to the user in speech through speech synthesis of the natural language.) 

 	With respect to Claim 16, Iwata disclose
 	wherein 
 	the first presentation unit is a display device (Iwata et al. [0052] a list of shops is displayed in the graphical user interface when the candidates matching the condition are presented), and 
 	the second presentation unit is a speaker (Iwata et al. [0033] a natural language may be presented to the user in speech through speech synthesis of the natural language.)

	With respect to Claim 18, Iwata et al. disclose 
 	further comprising: 
 	an execution unit configured to execute predetermined processing according to the request of the user (Iwata et al. [0027] in order to represent the intention of user, a pair of speech tag and slot may be used. The speech tag represents a behavior of user to the system in an input text, and the tag may be sending information (inform), confirming information (confirm), giving positive reaction to a question of the system (affirm), or giving negative reaction to a question of the system (negative), or the like. The tag may be further specified such as looking for a restaurant (inform-search-restaurant), looking for a hotel (inform-search-hotel), or the like. The slot is data required for an interaction process included in the input text and is represented as [slot name (value attribution)=value]. For example, if an input text is “I want a reasonable bag”, a slot [price=reasonable] and a slot [item=bag] are extracted. The speech tags and slots may be estimated through a keyword matching method, or a statistical method on the basis of a preliminarily-learned model using feature vectors obtained from a morphological analysis, or the like. The statistical method includes a maximum entropy method, neural network, of the like), wherein 
 	the control unit presents a result of execution of the predetermined processing executed by the execution unit as the response (Iwata et al. [0033] The natural language generator 105 generates a natural language presented by the user on the basis of the behavior determined by the dialog manager 103.)

	With respect to Claim 19, Iwata et al. disclose 
 	further comprising: 
 	a voice recognition unit configured to perform voice recognition processing on a basis of voice data of an utterance of the user (Iwata et al. [0026] the input text is a speech of user put through automatic speech recognition and converted into a text); and 
 	a semantic analysis unit configured to perform semantic analysis processing on a basis of a result of voice recognition obtained in the voice recognition processing (Iwata et al. [0035] the interactive system analyzes an input text of user in the spoken language understanding unit 101 to estimate an intention of user.)

 	With respect to Claim 20, Iwata et al. disclose 
 	An information processing method of an information processing device, comprising: 
 	by the information processing device (Iwata et al. [0076] Note that the interactive systems 100 and 200 of the first and second embodiments may be achieved using, for example, a conventional computer device as a basis hardware device), controlling presentation of a response to a first utterance by a user on a basis of content of a second utterance that is temporally later than the first utterance (Iwata et al. Fig. 5 User: I want to buy a bag. User: Women’s bag. Interactive System: 20 shops have women’s bags. Examiner notes that the response from the interactive system “20 shops have women’s bags” is the response to the first utterance by the user “I want to buy a bag” on the basis of content of the second utterance that is temporally later than the first utterance “Women’s bag.”)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5, 10 are rejected under 35 U.S.C.103 as being unpatentable over Iwata et al. (US 2018/0307765 A1) in view of Mai (US 10,002,259 B1.)

	With respect to Claim 5, Iwata et al. disclose all the limitations of Claim 2 upon which Claim 5 depends. Iwata et al. fail to explicitly teach 
 	wherein, 
 	in a case where a part of the content of the first utterance has been changed according to the content of the second utterance, the control unit presents a result of execution based on a request obtained by changing the part of the content of the first utterance according to the content of the second utterance.  
	However, Mai teaches 
 	wherein, 
 	in a case where a part of the content of the first utterance has been changed according to the content of the second utterance, the control unit presents a result of execution based on a request obtained by changing the part of the content of the first utterance according to the content of the second utterance (Mai col. 12 lines 34-44 Multiple, asynchronous series of the steps (Steps 908-911) may be in processing simultaneously, and responses may be prioritized in real time based on perceived user need. For example, if a user were to say “I wonder where the nearest Mexican restaurant is. Actually . . . I think I want Chinese instead,” the system might have begun processing the request to determine a Mexican restaurant location, but then received the second statement before making the determination. In response to receiving the second statement, the Chinese restaurant query may be processed and output, in lieu of the Mexican restaurant.)
 	Iwata et al. and Mai are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using teaching of priority in real time as taught by Mai for the benefit of modifying the response to the user’s request (Mai col. 12 lines 34-44 Multiple, asynchronous series of the steps (Steps 908-911) may be in processing simultaneously, and responses may be prioritized in real time based on perceived user need. For example, if a user were to say “I wonder where the nearest Mexican restaurant is. Actually . . . I think I want Chinese instead,” the system might have begun processing the request to determine a Mexican restaurant location, but then received the second statement before making the determination. In response to receiving the second statement, the Chinese restaurant query may be processed and output, in lieu of the Mexican restaurant.)

 	With respect to Claim 10, Iwata et al. in view of Mai teach 
 	in a case where first processing for the first utterance is already being executed or a result of execution of the first processing is being presented, the control unit stops the presentation of the result of execution of the first processing or waits completion of the presentation, and presents a result of execution of second processing for the second utterance (Mai col. 12 lines 34-44 Multiple, asynchronous series of the steps (Steps 908-911) may be in processing simultaneously, and responses may be prioritized in real time based on perceived user need. For example, if a user were to say “I wonder where the nearest Mexican restaurant is. Actually . . . I think I want Chinese instead,” the system might have begun processing the request to determine a Mexican restaurant location, but then received the second statement before making the determination. In response to receiving the second statement, the Chinese restaurant query may be processed and output, in lieu of the Mexican restaurant. The system stops the presentation of the result of execution of the first processing (i.e. the Mexican restaurant location) to presents a result of execution of second processing for the second utterance (i.e., the Chinese restaurant).)

12.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Iwata et al. (US 2018/0307765 A1) in view of Lee et al. (US 2018/0075847 A1.)

	With respect to Claim 6, Iwata et al. disclose all the limitations of Claim 2 upon which Claim 6 depends. Iwata et al. fail to explicitly teach
 	wherein, in a case where an intention of the first utterance and an intention of the second utterance are different, the control unit presents each of a result of first execution based on a first request obtained from the content of the first utterance and a result of second execution based on a second request obtained from the content of the second utterance.  
	However, Lee et al. teach
	wherein, in a case where an intention of the first utterance and an intention of the second utterance are different, the control unit presents each of a result of first execution based on a first request obtained from the content of the first utterance and a result of second execution based on a second request obtained from the content of the second utterance (Lee et al. [0059] As shown in FIG. 6, a task lineage when a user inputs “weather info and connections from edgewater to new York” 610. At this phase, the web-based conversational agent 140 determines with a probability 1 that the user requests two tasks: a transit task and a weather task, both at timestamp 0. Both tasks are involved with two constraints: (from, edgewater, 0.9) and (to, new york, 0.8), that are estimated based on parsing of the input 610 and some features listed in FIG. 5. The transit task may be performed to return two results: (route 1) and (route 2) from a database. The weather task may be performed to return two results: (weather 1) and (weather 2) from a database. Here, the web-based conversational agent 140 is sure that the user is requesting two tasks at the same time, and therefore generates responses to the two tasks together. The web-based conversational agent 140 may provide the results of the two tasks to the user at the end of this phase.)
 	Iwata et al. and Lee et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using the confidence score as taught by Lee et al. for the benefit of determining the multiple tasks in the user’s input (Lee et al. [0059] As shown in FIG. 6, a task lineage when a user inputs “weather info and connections from edgewater to new York” 610. At this phase, the web-based conversational agent 140 determines with a probability 1 that the user requests two tasks: a transit task and a weather task, both at timestamp 0. Both tasks are involved with two constraints: (from, edgewater, 0.9) and (to, new york, 0.8), that are estimated based on parsing of the input 610 and some features listed in FIG. 5. The transit task may be performed to return two results: (route 1) and (route 2) from a database. The weather task may be performed to return two results: (weather 1) and (weather 2) from a database. Here, the web-based conversational agent 140 is sure that the user is requesting two tasks at the same time, and therefore generates responses to the two tasks together. The web-based conversational agent 140 may provide the results of the two tasks to the user at the end of this phase.)

13.	Claims 7 is rejected under 35 U.S.C.103 as being unpatentable over Iwata et al. (US 2018/0307765 A1) in view of VanBlon et al. (US 2017/0169818 A1, hereinafter VanBlon et al.‘818’)

	With respect to Claim 7, Iwata et al. disclose all the limitation of Claim 2 upon which Claim 7 depends. Iwata et al. fail to explicitly teach 
 	wherein, 
 	in a case where the content of the second utterance is not for a system, the control unit presents a result of execution based on a request obtained from the content of the first utterance.  
	However, VanBlon et al. ‘818’ teach 
 	wherein, 
 	in a case where the content of the second utterance is not for a system, the control unit presents a result of execution based on a request obtained from the content of the first utterance (VanBlon et al. ‘818’ [0017] In an example embodiment, if a user looks at a device and gives a command, the command is processed. However, if it is determined that the user is looking away from the device, the command is ignored. In a one embodiment, the device is constantly listening and receiving voice input, but only takes an action if it is determined that the user is looking at the device. VanBlon et al. ‘818’disclose a method of response to the user’s command if the command is for the system and ignore the command if the command is not for the system.)
 	Iwata et al. and VanBlon et al.‘818’ are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using teaching of determining whether if the user is looking at the device or not as taught by VanBlon et al. ‘818’for the benefit of determining whether if the system ignores the command or not (VanBlon et al. ‘818’ [0017] In an example embodiment, if a user looks at a device and gives a command, the command is processed. However, if it is determined that the user is looking away from the device, the command is ignored. In a one embodiment, the device is constantly listening and receiving voice input, but only takes an action if it is determined that the user is looking at the device.)

14.	Claims 8, 17 are rejected under 35 U.S.C.103 as being unpatentable over Iwata et al. (US 2018/0307765 A1) in view of VanBlon et al. (US 2017/0169817 A1, hereinafter VanBlon et al. ‘817’)

	With respect to Claim 8, Iwata et al. disclose all the limitations of Claim 3 upon which Claim 8 depends. Iwata et al. fail to explicitly teach 
 	wherein, 
 	in a case where first processing for the first utterance is already being executed or a result of execution of the first processing is being presented, the control unit presents only the result of execution of the first processing.  
	However, VanBlon et al. ‘817’ teach
 	wherein, 
 	in a case where first processing for the first utterance is already being executed or a result of execution of the first processing is being presented, the control unit presents only the result of execution of the first processing (VanBlon et al. ‘817’Fig. 3 elements 310, 320, 330, 340 and 350. VanBlon et al. ‘817’ presents only the result of execution of the first processing when the result of execution of the first processing is being presented and the second utterance does not have relationship with the first utterance. The claimed language is silent with the intention of the second utterance, it does not exclude the intention of the second utterance.)
  	Iwata et al. and VanBlon et al. ‘817’are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using teaching of determining the relationship between the first utterance and the second utterance as taught by VanBlon et al. ‘817’ for the benefit of presenting only the result of execution of the first processing if the result of execution of the first processing is being presented and there is no relationship between the first utterance and the second utterance (VanBlon et al. ‘817’ Fig. 3 elements 310, 320, 330, 340 and 350. VanBlon et al. presents only the result of execution of the first processing when the result of execution of the first processing is being presented and the second utterance does not have relationship with the first utterance.)

 	With respect to Claim 17, Iwata et al. disclose all the limitations of Claim 2 upon which Claim 17 depends. Iwata et al. fail to explicitly teach 
 	wherein 
 	the second utterance is made in a predetermined period after the first utterance is made and according to a speed of an utterance of the user.  
	However, VanBlon et al. ‘817’ teach 
 	wherein 
 	the second utterance is made in a predetermined period after the first utterance is made and according to a speed of an utterance of the user (VanBlon et al. ‘817’ [0031] For example, an embodiment may determine a relationship exists at 340 based on a predetermined amount of time passing between the initial audio input and the secondary audio input. Additionally or alternatively, the predetermined amount of time may be between when the action is carried out at 320 and when the second audio input (i.e., the second command) is received at 330. For example, an embodiment may receive a first audio input which comprises an activation cue and a first command. If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command. However, if the additional input at 330 is received outside the predetermined time period, an embodiment may take not action at 350.)
 	Iwata et al. and VanBlon et al. ‘817’ are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using teaching of the predetermined time period as taught by VanBlon et al. ‘817’ for the benefit of whether taking action on the command based on the predetermined time period between two utterances (VanBlon et al. ‘817’ [0031] For example, an embodiment may determine a relationship exists at 340 based on a predetermined amount of time passing between the initial audio input and the secondary audio input. Additionally or alternatively, the predetermined amount of time may be between when the action is carried out at 320 and when the second audio input (i.e., the second command) is received at 330. For example, an embodiment may receive a first audio input which comprises an activation cue and a first command. If a second audio input comprising a second command is received within a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, etc.), an embodiment may then carry out an action based on the second received command at 360, even if no wake up cue has been provided for the second command. However, if the additional input at 330 is received outside the predetermined time period, an embodiment may take not action at 350.)

15.	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Iwata et al. (US 2018/0307765 A1) in view of Jaygarl et al. (US 2019/0066677 A1.)

	With respect to Claim 9, Iwata et al. disclose all the limitations of Claim 4 upon which Claim 9 depends. Iwata et al. fail to explicitly teach 
 	wherein, 
 	in a case where first processing for the first utterance is already being executed or a result of execution of the first processing is being presented, the control unit presents a result of execution of second processing for the second utterance following the presentation of the result of execution of the first processing.  
	However, Jaygarl et al. teach 
 	wherein, 
 	in a case where first processing for the first utterance is already being executed or a result of execution of the first processing is being presented, the control unit presents a result of execution of second processing for the second utterance following the presentation of the result of execution of the first processing (Jaygarl et al. Fig. 12 elements 1210, 1230 and 1250. The system performs the tasks sequentially if the there is a relationship between the plurality of tasks.)
 	Iwata et al. and Jaygarl et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using teaching the performing the tasks as taught by Jaygarl et al. for the benefit of performing the tasks sequentially (Jaygarl et al. Fig. 12 elements 1210, 1230 and 1250. The system performs the tasks sequentially if the there is a relationship between the plurality of tasks.)

16.	Claims 11, 12 are rejected under 35 U.S.C.103 as being unpatentable over Iwata et al. (US 2018/0307765 A1) in view of Toma et al. (US 10,762,904 A1.)

	With respect to Claim 11, Iwata et al. disclose all the limitations of Claim 2 upon which Claim 11 depends. Iwata et al. fail to explicitly teach 
 	wherein 
 	the first utterance is made by a first user, and 
 	the second utterance is made by a second user different from the first user.  
	However, Toma et al. teach 
 	wherein 
 	the first utterance is made by a first user (Toma et al. Fig. 8 element 501), and 
 	the second utterance is made by a second user different from the first user (Toma et al. Fig. 8 element 502.)
 	Iwata et al. and Toma et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting the intention of the user’s request as taught by Iwata et al., using teaching of priority as taught by Toma et al. for the benefit of giving controlling the device in case the device receives the multiple commands from the different users (Toma et al. col. 12 lines 25-47 Referring to FIG. 8, in an embodiment of the present disclosure, it is assumed that the first user 501 has the authority to control the TV 200 by using a voice signal and the first user 502 does not have the authority to control the TV 200 by using a voice signal. The TV 200 may receive a first voice signal 801, a noise signal 802, and a second voice signal 803 from the outside. In particular, the TV 200 may receive the first voice signal 801 that is a “channel 42” from the first user 501 and the second voice signal 803 that is a “channel 10” from the second user 502. The TV 200 may extract a value of a first voice parameter from each of the first voice signal 801 and the second voice signal 803 and may compare the extracted values with a reference value of the first voice parameter. As a result of comparison, the TV 200 may carry out an instruction corresponding to the first voice signal 801 having the value of the first voice parameter that matches the reference value of the first voice parameter. That is, the TV 200 may determine an instruction for changing a current channel to the “channel 42” based on the first voice signal 801 of the first user 501 and may change the current channel to the “channel 42” according to the determined instruction.) 

	With respect to Claim 12, Iwata et al. in view of Toma et al. teach
 	wherein 
 	the control unit presents the result of execution on a basis of user information including a characteristic of each user (Iwata et al. [0031] The dialog manager 103 determines a behavior which is an action to the user on the basis of the retrieval result obtained by the retriever 102. The behavior is an action such as a response to a user represented in a form of a tag and a slot. For example, the behavior is represented as a request (item) (check an item matching user's desire), offer (store=store A) (presenting store A as store desired by user), or the like. A determination method of behavior will be described later. The behavior determined is transmitted to the natural language generator 105.)

Allowable Subject Matter
17. 	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 101 rejection noted above is overcome. Any amendments to overcome the 101 rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Park et al. (US 2012/0035935 A1.) In this reference, Park et al. disclose a method and/or system for tracking the intention of the user. 
b.	Arnold et al. (US 2003/0182131 A1.) In this reference, Arnold et al. disclose a method and/or system for allowing speech-driven control and remote access of information and services, where a change in the topic or a change n the intent of the user is detected seamlessly without the user having to inform the system of his or her intention. 
c. 	Shimogori et al. (US 2017/0161374 A1.) In this reference, Shimogori et al. disclose a method and/or system for detecting a change in subject in the dialogue. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655